Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not teach the claimed electric drive apparatus including, inter alia, a power supply circuit part 17 including “a board including a first component-mounting side and a second component-mounting side opposite to each other, the first component-mounting side facing the axial end of the motor housing in an axial direction of the motor housing, and the second component-mounting side facing away from the axial end of the motor housing in the axial direction of the motor housing; the board is provided with power supply circuit components including a capacitor and is further provided with a sensor configured to sense rotational phase or rotational speed of the rotating shaft of the electric motor; the sensor is mounted on the first component-mounting side of the board; the capacitor is mounted on the second component-mounting side of the board; the motor housing includes an axial end part opposite to the output part of the rotating shaft of the electric motor and between the electric motor and the electronic control section; and the board is arranged in contact with the axial end part of the motor housing” (claim 1); or 
“a board including a first component- mounting side and a second component-mounting side opposite to each other, the first component-mounting side facing the axial end of the motor housing in an axial direction of the motor housing, and the second component-mounting side facing away from the axial end of the motor housing in the axial direction of the motor 
“…a permanent magnet provided at an axial end of the rotating shaft of the electric motor opposite to the output part; and4 4825-8244-8381.1Atty. Docket No. 023484-0645a magnet sensor mounted on a board constituting the power supply circuit part, and configured to sense rotation of the rotating shaft of the electric motor in cooperation with the permanent magnet, wherein the motor housing includes an axial end part opposite to the output part of the rotating shaft of the electric motor and between the electric motor and the electronic control section; the axial end part of the motor housing includes a first portion, a second portion, and a step between the first portion and the second portion such that the first portion is higher in an axial direction of the motor housing than the second portion, the power supply circuit part is mounted on the first portion of the axial end part of the motor housing; and the permanent magnet includes a tip end extending through a through hole formed in the second portion of the axial end part of the motor housing and is located to face the power supply circuit part” (claim 7); or 
“…a permanent magnet provided at an axial end of the rotating shaft of the electric motor opposite to the output part, wherein5 4825-8244-8381.1Atty. Docket No. 023484-0645the power conversion circuit part is configured to regulate electric power flowing through the electric motor; a first board constitutes the control circuit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832